Opinión concurrente del
Juez Asociado Señor Negrón Gar-cía.
Concurrimos con el resultado. Es un hecho histórico que a partir de la Constitución del Estado Libre Asociado, apro-bada el 25 de julio de 1952, Puerto Rico se proyecta en sus relaciones jurídico-políticas con Estados Unidos como peculiar, diferente y único en la dimensión constitucional del sisr tema federativo norteamericano. La cuestión ha suscitado, y todavía genera, intensos debates en los distintos sectores de opinión pública. En lo judicial, subsisten áreas de honestas discrepancias de criterio aún no definidas por el Tribunal Supremo federal en su función de intérprete final de la Consti-tución de Estados Unidos.
Al resolver contra el acusado Castro García su plantea-miento, expresamente nos abstendremos de trasladar a este Foro el debate político-partidista que generan esas discre-*783pancias. Lo hacemos sólo desde el punto de vista estricta-mente jurídico.
En el orden constitucional, los antecedentes histórico-po-líticos atinentes constituyen fundamentos sólidos para reco-nocerle al Pueblo de Puerto Rico suficientes atributos de soberano, aunque no en su clásica extensión, para concluir y adjudicar —por vía de analogía al enfoque judicial que pre-valece en cuanto a los estados de la Unión— que el encausa-miento criminal concurrente en nuestros tribunales y en la corte federal por un mismo delito no infringe la cláusula de doble exposición contenida en el Art. II, Sec. 11, Const. E.L.A., L.P.R.A., Tomo 1, de nuestra Carta de Derechos ni en la Quinta Enmienda de la Constitución federal, L.P.R.A., Tomo 1. Véanse: Heath v. Alabama, 474 U.S. 82 (1985); United States v. Wheeler, 435 U.S. 313 (1978); Abbate v. United States, 359 U.S. 187 (1959); Barkus v. Illinois, 359 U.S. 121 (1959); United States v. Lanza, 260 U.S. 377 (1922).